Citation Nr: 0713420	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-28 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to automotive assistance or automotive adaptive 
equipment.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
November 1971 to June 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.
 

FINDING OF FACT

The competent medical evidence of record shows that the 
veteran has loss of use of the feet; however, the 
preponderance of the evidence is against the claim that such 
loss of use is due to his service-connected low back 
disability; rather, the weight of the evidence indicates that 
it is due to a severely debilitating, rapidly progressive 
neuromuscular disease, moreover, the evidence shows that the 
veteran could not safely operate a motor vehicle given the 
totality of his debilitating medical conditions.  


CONCLUSION OF LAW

Entitlement to automotive assistance or automotive adaptive 
equipment is not warranted.  38 U.S.C.A. §§ 3901, 3902, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.808, 17.156, 17.157, 
17.158 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a February 2005 letter, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim.  The veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  He was also notified 
of the need to give VA any evidence pertaining to his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
did not occur in this case.  Notwithstanding this belated 
notice, the Board determines that the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the November 
2005 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128. 

In this respect, all the VCAA requires is that the duty to 
notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  The veteran has been 
provided the opportunity to respond to the VCAA letters and 
over the course of the appeal has had multiple opportunities 
to submit and identify evidence and has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  See also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  As to the need for a medical examination or 
opinion, the Board finds that the evidence currently of 
record is adequate to resolve this appeal.  The preponderance 
of the competent evidence shows that the veteran has loss of 
use of the lower extremities due to severely debilitating, 
rapidly progressive nonservice-connected amyotrophic lateral 
sclerosis (ALS) or Lou Gehrig's disease.  The preponderance 
of the post-service competent evidence, to include reports of 
private and VA medical examinations and treatment also show 
that the veteran's service-connected and nonservice-connected 
disabilities make him incapable of safely operating a motor 
vehicle.  Under these circumstances, there is no duty to 
provide another examination or medical opinion to determine 
if he meets the criteria for automotive assistance or 
automotive adaptive equipment.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).
Legal Criteria

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran, who had active military, naval or air 
service, exhibits one of the following as the result of a 
disease or injury incurred in or aggravated during active 
military, naval or air service: (i) loss or permanent loss of 
use of one or both feet; (ii) loss or permanent loss of use 
of one or both hands; or (iii) permanent impairment of vision 
of both eyes.  38 C.F.R. § 3.808(a), (b). For adaptive 
equipment eligibility only, service-connected ankylosis of 
one or both knees or one or both hips is sufficient to show 
entitlement.  38 U.S.C.A. §3901, 38 C.F.R. § 3.808(b).

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more, will constitute loss of use of the 
foot involved. Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent foot drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve will be taken as loss of 
use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63. 

A specific application for financial assistance in purchasing 
a conveyance is required which must contain a certification 
by the claimant that the conveyance will be operated only by 
persons properly licensed.  The application will also be 
considered as an application for adaptive equipment to insure 
that the claimant will be able to operate the conveyance in a 
manner consistent with safety and to satisfy the applicable 
standards of licensure of the proper licensing authorities.  
Simultaneously with the certification  provided pursuant to 
the introductory text of this section, a claimant for 
financial assistance in the purchase of an automobile will be 
furnished a certificate of eligibility for financial 
assistance in the purchase of such adaptive equipment as may 
be appropriate to the claimant's losses unless the need for 
such equipment is contradicted by a physical or legal 
inability to operate the vehicle.  38 C.F.R. § 3.808(2).  

Analysis

The veteran contends that he is entitled to a VA assistance 
in the purchasing of an automobile or of automotive adaptive 
equipment.  He argues that the provisions of 38 C.F.R. § 
3.808 are applicable to his claim, as he has loss of use of 
his feet.  The RO, in a February 2005 rating decision, denied 
the veteran's claim on the basis that the cause of paralysis 
of the lower extremities was due to amyotrophic lateral 
sclerosis (ALS or Lou Gehrig's disease), a nonservice-
connected disability, and hence not a condition on which 
entitlement to an automotive allowance could be based.  

Currently, the veteran is service-connected for low back 
strain, status post laminectomy, rated 100 percent.  The 
record reflects that the RO has proposed to reduce this 
maximum rating for his low back disability to 40 percent, 
which is not the subject of this appeal.  The veteran is, due 
to secondary manifestations of his back disability, in 
receipt of additional 10 percent evaluations for 
radiculopathy of L5 involving both lower extremities 
productive of slight incomplete paralysis in each leg.  The 
veteran applied for service connection for ALS, but was 
denied in an August 2005 rating decision which has not been 
appealed.  Additionally, due to the severity of his combined 
conditions, the veteran receives special monthly compensation 
based upon the need for the regular aid and attendance of 
another person.  

The veteran underwent a laminectomy in January 2004, which 
was the basis of a 100 percent disability evaluation subject 
to a future examination.  In September 2004, the veteran was 
afforded a VA spine examination to evaluate the severity of 
his back condition.  In the associated report, the examiner 
noted that the veteran could not walk and had been unable to 
walk since his January 2004 surgery.  The Board notes that 
the examiner's assessment regarding this time period is 
contradicted by the facts of record.  Specifically, clinical 
notes documenting the period after back surgery suggests that 
the veteran could walk, albeit with some with difficulty, in 
May 2004, which is evidence that the veteran did not have 
loss of use of his feet resultant from his back disability 
(loss of use of a foot exists when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the knee 
with use of suitable prosthetic appliance, shortening of the 
lower extremity by 31/2 inches or more, or complete paralysis 
of the external popliteal nerve with consequent foot drop; 
see 38 C.F.R. § 4.63).  Moreover, the first documented 
problems with the feet were noted in July 2004 (foot drop), 
and were concurrent with a diagnosis of amyotrophic lateral 
sclerosis  or Lou Gehrig's disease, and it is apparent from 
the clinical record that the latter nonservice-connected 
disease is a rapidly progressive, debilitating neuromuscular 
disease.  The Board does not deny that the veteran has had 
limitations on the use of his feet since July 2004, and 
specifically, that he has not been able to walk since 
September 2004, but the veteran's inability to use his feet 
manifested contemporaneously, and has been medically 
attributed to, the onset of amyotrophic lateral sclerosis 
(ALS) in the period of July to September 2004.  

Since the diagnosis of ALS in July 2004, the veteran's 
overall state of health has taken a serious decline.  In 
December 2004 the veteran was hospitalized for the condition 
of ALS aggravation, and had noted periods of dyspnea as well 
as aspiration during feeding.  The veteran required 
intubation, nasal-gastro tube feeding, and mechanical 
ventilation during this hospitalization period.  Upon the 
veteran's discharge from the hospital, he still required the 
usage of ambulance transport and a ventilator to breathe.  
Upon review of the hospital course of treatment, the veteran 
was assessed as having acute respiratory failure secondary to 
ALS.  In June 2005, the veteran again was hospitalized for 
his ALS.  During the course of this treatment, the veteran 
was noted to have developed motor weakness and paralysis 
"starting from the lower extremities [and] extending 
cephalad."  It was noted that the veteran underwent a 
tracheostomy tube insertion in December 2004, for which he 
has required a permanent ventilator.  The veteran's 
swallowing ability is also affected by his ALS, and it was 
noted that a percutaneous endoscopic gastrostomy catheter was 
necessary in order for feeding to occur.  The veteran 
requires the assistance of care-givers and private nurses 
"around the clock," when not in the hospital, and has 
demonstrated muscle atrophy in the upper and lower 
extremities.  

The Board notes the legal requirements laid out in the 
regulatory language of 38 C.F.R. § 3.808(2) which require 
that an application for entitlement for an automotive 
allowance be treated as one for adaptive equipment as well, 
"to insure that the claimant will be able to operate the 
conveyance in a manner consistent with safety and to satisfy 
the applicable standards of licensure of the proper licensing 
authorities" (emphasis added).  The Board does not dispute 
the fact that the veteran is a licensed driver in his 
jurisdiction; however, the medical evidence of record 
strongly suggests that the veteran's medical ailments prevent 
him from being able to operate a motor vehicle safely.  
Specifically, the veteran is entitled to special compensation 
for being housebound and in need for regular aid and 
attendance, requires ambulance transport due to the 
installation of a permanent ventilator in his trachea, and 
most significantly, requires the constant care of medical 
professionals in his home at all hours primarily because of 
his nonservice-connected ALS.  From this, the Board must 
conclude that the veteran is unable to operate a motor 
vehicle safely, even with adaptive equipment.  Furthermore, 
the preponderance of the medical evidence, to include 
contemporaneously recorded out-patient clinic notes, shows 
that the veteran did not have loss of use of the feet due to 
his back disability. It was not until the same month that ALS 
was diagnosed that the record confirms finding of loss of use 
of the lower extremities. 

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to automotive assistance or for automotive 
adaptive equipment.  The weight of the evidence is against a 
link between the veteran's inability to ambulate or use his 
feet and a service-connected low back disorder; rather, there 
is a great deal of competent evidence showing that the 
veteran has loss of use of his legs and is incapable of 
safely operating a motor vehicle as a result of his 
progressive ALS.  As such, the regulatory threshold for 
entitlement has not been met, and the veteran's claim is 
denied.  See 38 C.F.R. § 3.808.   

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claim.  38 U.S.C.A. § 
5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER


Entitlement to automotive assistance or automotive adaptive 
equipment is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


